O’Malley, J.
(dissenting). I agree that under the pleadings as they stood it was error for the court to receive oral evidence of misrepresentations made prior to the issuance of the policy with respect to the nature of the risk insured. I dissent, however, from the view that the policy itself did not contain express representation that the risk covered brick structures. The evidence discloses that all buildings were frame with the exception of an isolated structure, formerly used as a power plant in connection with a tannery, but *350which, at the time of the issuance of the policy and at the time of the loss was not in use and was partially dismantled. The property insured was described as “ situate 55 Spring Street, * * * and known as 95 /96 Spring Street.” The brick building in question did not front on Spring Street and no part thereof could be seen from the main entrance to the property, except the smokestack. The evidence shows that more than seven-eighths of all the buildings covered were frame and not brick and that the only part of the plant used by the plaintiff in its business was a single frame building which was in no way connected with the isolated brick structure referred to.
In these circumstances it seems to me that when the policy described the risk as “ brick building or buildings, extensions and additions thereto,” there was contained in this language a representation that the property covered was of brick. In this view, it is immaterial that the evidence already referred to was improperly admitted. The trial was before the court, the presence of a jury being waived. A new trial would be a useless formality, as plaintiffs cannot succeed upon the facts as shown.
I, therefore, dissent and vote for affirmance.
Martin, J., concurs.
Judgment reversed, with costs, and judgment directed in favor of plaintiffs for $7,500, with interest and costs.